Citation Nr: 0523798	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  03-16 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea to include 
as an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran served on active duty from March 1987 to May 1993 
with service in Southwest Asia.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Muskogee, 
Oklahoma, regional office (RO) of the Department of Veterans 
Affairs (VA).  

At the hearing in August 2004 before the undersigned Acting 
Veterans Law Judge, the veteran withdrew from his appeal the 
issue of service connection for allergies to include as an 
undiagnosed illness.   A transcript of the hearing is in the 
record. 

At the hearing, the veteran submitted additional evidence and 
waived initial consideration of the evidence by the RO. 

FINDING OF FACT

Sleep apnea was not present coincident with service; sleep 
apnea is a known clinical diagnosis; and sleep apnea is not 
an undiagnosed illness related to service in the Persian 
Gulf. 

CONCLUSION OF LAW

Sleep apnea was not incurred in service, nor may it be 
attributed to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (b) (West 2002); 38 C.F.R. §§ 3.303(d), 
3.317 (2004). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided pre-adjudication, VCAA notice 
by letter dated in November 2002.  The notice included the 
type of evidence needed to substantiate the claim for service 
connection, namely, evidence of an injury, disease, or event, 
causing an injury or disease, during service; evidence of 
current disability, and evidence of a relationship between 
the current disability and the injury, disease, or event, 
causing an injury or disease during service.  The veteran was 
also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  The 
claim was then adjudicated in less than one year from the 
date of the notice.  In the statement of the case, dated in 
April 2003, the RO cited 38 C.F.R. § 3.159 with the provision 
that the claimant provide any evidence in his possession that 
pertained to the claim.  

As the § 3.159 notices came after the initial adjudication of 
the claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the action of the RO described above, cured the error 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did, and to address the claim at a 
hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
For this reason, the veteran has not been prejudiced by the 
timing of the § 3.159 notices and no further development is 
needed to ensure VCAA compliance.

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period). 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 



Background

The service medical records do not contain any complaint, 
finding, or history of sleep apnea.  The records do show that 
in January 1989 the veteran was seen because his wife 
complained that he snored excessively.  Further investigation 
revealed that the veteran had a deviated nasal septum, which 
was surgically corrected in April 1989.  After the surgery, 
there was a normal course of recovery and no associated sleep 
problems were noted.  

In December 1989, it was noted that since the surgery, the 
veteran was asymptomatic and he had no complications and the 
snoring resolved.  In February 1990, he was granted a waiver 
for the surgically corrected septum in order to fly. 

After service on VA examination in June 1993, history 
included the septoplasty. There was no complaint or diagnosis 
of sleep apnea.  

Private medical records, dated from August 2002 to February 
2003, show that the veteran was treated for several 
complaints, including a sleep disorder.  The pertinent 
findings were tight tissues in the posterior pharynx and a 
soft palate uvula that hung quite low.  A physician expressed 
the opinion that the findings could contribute to his sleep 
apnea complaints.    

After a sleep study in September 2002, the pertinent 
impression was severe obstructive sleep apnea-hypopnea 
syndrome, and fragmented sleep associated with the sleep 
apnea. 

At the August 2004 hearing, the veteran testified that he had 
served as a helicopter pilot during the Persian Gulf War and 
he had flown through the clouds of smoke from the oil fires.  
The veteran testified that the current diagnosis of sleep 
apnea should be regarded as more of a symptom, and that any 
obstruction had been corrected by the septoplasty.  

At the hearing, the veteran submitted additional evidence 
consisting of several extracts for medical studies on 
obstructive sleep apnea.  The extracts included definitions 
and descriptions of obstructive sleep apnea.  In one extract, 
sleep apnea was described as the collapse of tissues in the 
upper throat during sleep, blocking the passage of air.  
Another extract dealt with acute encephalopathy, induced by 
the toxic environment in Operation Desert Storm, resulting in 
transient obstructive sleep apnea. 

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a "qualifying 
chronic disability," resulting from an undiagnosed illness, 
which include symptoms of sleep disturbance. 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

Analysis

The veteran contends that he has developed sleep apnea due to 
an undiagnosed illness as a result of his duty in the Persian 
Gulf.  He has advanced several theories as to how this may 
have occurred.  The veteran states that he served as a 
helicopter pilot and he frequently flew through toxic clouds 
of the smoke from the oil fires.  He maintains that the 
inhalation of the smoke combined with the sand in the air 
created a substance that permeated his throat and lungs to 
the extent that he coughed up black, oily mucous, which 
eventually led to the development of sleep apnea.  

The veteran also contends that the current diagnosis of 
obstructive sleep apnea is misleading because the only 
problem he had with an airway obstruction was surgically 
corrected during service.  The veteran argues that the 
current diagnosis of obstructive sleep apnea should not 
preclude him from a grant of service connection for an 
undiagnosed illness, as he believes there is no medical 
evidence to demonstrate that the obstruction was caused by 
any other medically identifiable source.  Finally, the 
veteran contends that his exposure to toxic elements in 
service led to the development of encephalopathy and that 
encephalopathy caused his obstructive sleep apnea. 

The service medical records are completely negative for 
evidence of sleep apnea.  The veteran did undergo septoplasty 
to correct excessive snoring, but the evidence indicates that 
this surgery was entirely successful and the veteran remained 
asymptomatic throughout the remainder of active service.  In 
June 1993, the VA examination was negative for any complaint 
or diagnosis of sleep apnea.  The initial diagnosis of 
obstructive sleep apnea was not made until September 2002, 
more than nine years after the veteran's discharge from 
service.  

As sleep apnea was not shown to be present coincident with 
service and as there is no competent medical evidence that 
relates the post-service sleep apnea directly to service, 
service connection on a direct basis is warranted.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

As for sleep apnea as an undiagnosed illness relating to 
service in the Persian Gulf  War, under 38 C.F.R. § 3.317, 
service connection may be paid to a Persian Gulf veteran who 
exhibits objective manifestations of an undiagnosed illness, 
provided that such disability (i) became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than 2011, and (ii) by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  

Under 38 C.F.R. § 3.317(b), symptoms of sleep disturbance may 
be manifestations of undiagnosed illness.  In this case by 
history and testing, the symptoms of sleep disturbance have 
been attributed to a known clinical diagnosis, namely, sleep 
apnea, For this reason, service connection for sleep apnea as 
an undiagnosed illness related to service in the Persian Gulf 
war is not warranted. 

In his statements and testimony, the veteran maintains that 
sleep apnea is related to the toxic air environment in the 
Persian Gulf where he served.  In this case, the 
determinative issue involves a medical diagnosis or medical 
causation and competent medical evidence is required to 
support the claim.  As a layperson, the veteran is not 
competent to offer a medical diagnosis or medical opinion 
about the cause of sleep apnea and to the extent that he 
associates sleep apnea to the events in the Persian Gulf, the 
statements and testimony do not constitute medical evidence.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  

As for the veteran's contention that he developed 
encephalopathy, resulting in sleep apnea, there is no 
competent medical evidence that the veteran developed 
encephalopathy and his statement standing alone does not 
constitute medical evidence to substantiate the claim.  As 
for the argument that any airway obstruction was surgically 
corrected in service, the record shows that the surgery 
involved a deviated nasal septum, not the tissues of the 
upper throat that are associated with airway obstruction in 
sleep apnea.  And the diagnosis of sleep apnea, itself, is 
evidence against the claim that sleep apnea is an undiagnosed 
illness. 

For the above reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for sleep apnea to include as an 
undiagnosed illness is denied. 


____________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


